DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 12/8/2020, in which: claims 1, 3-7, 11 are amended, claims 2, 12 remain as filed originally, claims 8-10, 13-20 are cancelled and claims 21-31 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 7, 11-12, 21-22, 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran (US 2007/0202296) in view of Martin (US 6182929) and Adler (US 2014/0041713)

Regarding claim 1, Chandrasekaran discloses an aerodynamic device comprising first and second skins ([0002] Such composites can be formulated to exhibit a high strength to weight ratio and can be molded to form load-bearing structures of complex curvature, meaning that they are of particular utility in many aerospace applications), each of the first and second 
However, Martin discloses a similar structure with heating elements (8) embedded within thermoplastic layer (7) which forms a heated blanket (Fig. 2A) that is thermally attached to the interior surface of the first skin (3, Figs 2A, 2B) and an active portion (5, 6) embedded within the thermoplastic material of the first skin (3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Chandrasekaran, by adding a first heating blanket that is thermally coupled to the shape memory alloy of the first skin, as taught by Martin, for the purpose of heating the material to allow for deformation of the material to the desired shape.
Chandrasekaran and Martin are both silent regarding the first heating blanket having a conductive foil in a serpentine pattern.
However, Adler teaches a heating blanket (20) having heater (32) with a conductive foil (34) in a serpentine pattern (claim 3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Chandrasekaran and Martin, by making the heating blanket have a conductive foil with a serpentine pattern, as taught by Adler, for the purpose of heating the material evenly throughout the entire structure.



Regarding claim 5, Chandrasekaran discloses wherein shape memory alloy of the first skin ([0002] Such composites can be formulated to exhibit a high strength to weight ratio and can be molded to form load-bearing structures of complex curvature, meaning that they are of particular utility in many aerospace applications, upper or lower skin) comprises wires made of shape memory alloy material (2, 4) embedded in the thermoplastic material (1,3).

Regarding claim 7, Chandrasekaran discloses the invention substantially as set forth above, but does not expressly disclose a second heating blanket adhered to an interior surface of the second skin, wherein the shape memory alloy of the second skin comprises an active portion embedded in the thermoplastic material of the second skin in an area overlapping the second heating blanket, and the second heating blanket comprises conductive foil in a serpentine pattern.
However, Martin discloses a similar structure with heating elements (8) embedded within thermoplastic layer (7) which forms a heated blanket (Fig. 2A) that is thermally attached to the interior surface of the first skin (3, Figs 2A, 2B) and an active portion (5, 6) embedded within the thermoplastic material of the first skin (3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Chandrasekaran, by adding a first heating blanket that is 
Chandrasekaran and Martin are both silent regarding the heating blanket having a conductive foil in a serpentine pattern.
However, Adler teaches a heating blanket (20) having heater (32) with a conductive foil (34) in a serpentine pattern (claim 3).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Chandrasekaran and Martin, by making the heating blanket have a conductive foil with a serpentine pattern, as taught by Adler, for the purpose of heating the material evenly throughout the entire structure.

Regarding claims 11-12, Chandrasekaran discloses the invention substantially as set forth above, but does not expressly disclose at least some of the shape memory alloy of the first skin and at least some of the shape memory alloy of the second skin has been trained to deform in a specified manner in response to being heated and wherein the trained shape memory alloy has been trained to change shape in a manner that produces a constrained motion of the aerodynamic device in response to being heated.
However, Martin teaches a similar structure with a shape memory alloy and thermoplastic material that becomes flexible to a predetermined trained position upon heating and to a constrained, rigid position upon cooling. The heating and cooling process is achieved over and over as the aerodynamic structure moves from one trained position to the next along the predetermined trained position of the structure (Column 4, lines 46-56).


Regarding claim 21, Chandrasekaran discloses wherein the first and second skins ([0002] Such composites can be formulated to exhibit a high strength to weight ratio and can be molded to form load-bearing structures of complex curvature, meaning that they are of particular utility in many aerospace applications, upper and lower skins) have an outer mold line which changes shape as the thermoplastic material deforms in response to heating of the shape memory allow ([0015] might be possible to temporarily repair a damaged structure or avoid catastrophic failure by reversing its deformation by heating).

Regarding claim 22, Chandrasekaran discloses wherein the first skin ([0002] Such composites can be formulated to exhibit a high strength to weight ratio and can be molded to form load-bearing structures of complex curvature, meaning that they are of particular utility in many aerospace applications, upper and lower skins) comprises a woven (Fig. 1) or continuous layer of shape memory alloy material sandwiched (2, 4) between two woven or continuous layers of thermoplastic material ([0025] epoxy resin matrix).



Regarding claims 25-26, Chandrasekaran discloses the invention substantially as set forth above, but does not expressly disclose wherein the shape memory alloy of the first skin is configured to form a pair of mutually antagonistic one-way shape memory alloy actuators, wherein the shape memory alloy of the first skin is configured to form a two-way shape memory alloy actuator.
However, Martin discloses a similar structure with shape memory alloy (5, 6) as a one-way shape memory alloy actuator or a two-way shape memory alloy actuator Column 5, lines 30-39, Shape memory alloys can be actuated by applying thermal or electrical energy thereto, so as to heat the respective shape memory alloy. This heating causes the shape memory alloy to transition from the martensitic phase into the austenitic phase. After this transition, at the so-called A.sub.S temperature, these alloys "remember" and return to their respective original un-deformed shape without any external application of a deforming force. To the contrary, the shape-return deformation exerts a force. As a result, these shape memory alloys can be used as displacement actuators).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Chandrasekaran, by making the shape memory alloy act as a one way and two way actuator, as taught by Martin, for the purpose of deforming the structure to the desired shape to enhance the flight characteristics of the aircraft..

Regarding claim 27, Chandrasekaran discloses the invention substantially as set forth above, but does not expressly disclose wherein the conductive foil is embedded in a dielectric matrix.
However, Martin discloses a similar structure with heating elements (8) embedded within thermoplastic layer (7) which forms a heated blanket (Fig. 2A) and the conductive foil (8) embedded within a dielectric matrix (Column 4 lines 38-45, the thermoplastic material itself consists of a polymer having appropriate dielectric characteristics, and/or metal particles or other electrically conducting particles are embedded in the thermoplastic material, for example, to achieve the necessary high frequency induction heating).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Chandrasekaran, by embedding the conductive foil within the thermoplastic matrix, as taught by Martin, for the purpose of achieving the necessary high frequency induction heating.

Regarding claim 28-31, Chandrasekaran discloses the invention substantially as set forth above, but does not expressly disclose wherein the first and second skins form an airfoil- shaped body having a chord and a forward portion, wherein the active portions of the shape memory alloy are capable of producing chordwise changes in the contours of the upper and lower skins when the shape memory alloy is heated, wherein the forward portion is made of a material which is not susceptible to heat-induced shape change, wherein the forward portion is made of shape memory alloy which has not been trained to change shape at a transition temperature.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Chandrasekaran, by first and second skins form an airfoil-shaped body having a chord and a forward portion, wherein the active portions of the shape memory alloy are capable of producing chordwise changes in the contours of the upper and lower skins when the shape memory alloy is heated, wherein the forward portion is made of a material which is not susceptible to heat-induced shape change, wherein the forward portion is made of shape memory alloy which has not been trained to change shape at a transition temperature, as taught by Martin, for the purpose of achieving the desired deformation of the airfoil for the enhanced flight characteristics of the aircraft.

Claims 2, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran (US 2007/0202296), Martin (US 6182929) and Adler (US 2014/0041713) in view of Fabre (US 2012/0183718).


However, Fabre teaches similar structure with shape memory alloy and thermoplastic material having an inner layer comprising shape memory alloy (10) and an outer layer comprising thermoplastic material (20, outermost layer) without shape memory alloy (10), the inner layer being disposed inside the outer layer (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Chandrasekaran, by making an inner layer comprise shape memory alloy and an outer layer comprise thermoplastic material without shape memory alloy, the inner layer being disposed inside the outer layer, as taught by Fabre, for the purpose of dissipating the mechanical energy of said structure when it vibrates in a given frequency band.

Regarding claims 4, 6, Chandrasekaran/Martin/Adler disclose the invention substantially as set forth above, but does not teach wherein the inner layer comprises thermoplastic material and wire/tapes made of shape memory alloy at least partly embedded in the thermoplastic material of the inner layer.
However, Fabre teaches similar structure with shape memory alloy and thermoplastic material having an inner layer comprises thermoplastic material and wire/tapes made of shape memory alloy at least partly embedded in the thermoplastic material of the inner layer (10, with immediately surrounding thermoplastic element 20, Fig. 2).
.

Claim 23 rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran (US 2007/0202296), Martin (US 6182929) and Adler (US 2014/0041713) in view of Seike (US 2013/0309925)

Regarding claim 23, Chandrasekaran/Martin/Adler disclose the invention substantially as set forth above, but does not expressly disclose wherein the thermoplastic material comprises polyetherketoneketone resin and polyester fibers.
However, Seike discloses a similar composite material that uses a thermoplastic resin having polyetherketoneketone resin and polyester fibers ([0074] As to the matrix resin, either thermosetting or thermoplastic resins could be used. As for the thermosetting resins, the invention is not limited to any particular resins, and a thermosetting polyimide resin, an epoxy resin, a polyester resin, a polyurethane resin, a urea resin, a phenol resin, a melamine resin, a cyanate ester resin, and a bismaleimide resin may be used. As for the thermoplastic resin, resins, mostly heat resistant resins, that contain oligomer could be used. The invention is not limited to any particular heat resistant thermoplastic resins, and a thermoplastic polyimide resin, a polyamideimide resin, a polyetherimide resin, a polysulfone resin, a polyethersulfone resin, a 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Chandrasekaran, by making the thermoplastic material comprises polyetherketoneketone resin and polyester fibers, as taught by Seike, for the purpose of provding a material that responds as desired when the heat is applied by the heating elements/conductive foil.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 11-12, 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642